Citation Nr: 0804218	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for varicose 
veins.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2007, a travel board hearing was scheduled in this 
matter.  The veteran did not appear for that hearing. 

Below, the Board reopens the claim of entitlement to service 
connection for varicose veins and REMANDS the claim to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in May 2002, the RO denied service 
connection for bilateral varicose veins.  The RO notified the 
veteran of the May 2002 rating decision and of his appellate 
rights with regard to that decision, but the veteran did not 
appeal the decision to the Board.

2. The evidence received since the May 2002 rating decision 
is neither cumulative nor redundant of the evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for varicose veins and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for varicose 
veins.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   

A November 2004 letter provided the veteran with notice of 
the evidence required to reopen the claim of entitlement to 
service connection for varicose veins.  This letter advised 
the veteran of the requirement of new and material evidence 
and explained why his service connection claim was previously 
denied.  This letter also explained VA's duty to assist the 
veteran with the development of his claim and informed him 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist him in obtaining.  This letter also 
advised the veteran to submit any relevant medical records in 
his possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

II.  Analysis of Claim

The RO previously denied the claim of entitlement to service 
connection for varicose veins in a May 2002 rating decision.  
The RO determined that there was no evidence that the veteran 
had varicose veins in service.  At the time of the May 2002 
rating decision, the evidence included outpatient private 
treatment records and statements from the veteran.  In May 
2002, the RO notified the veteran of the decision and of his 
appellate rights with respect to that decision, but the 
veteran did not appeal the decision to the Board.  The May 
2002 rating decision is therefore final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).  

In August 2004, the veteran sought to reopen the claim of 
entitlement to service connection for varicose veins by 
submitting a written statement.  A claim that is subject to a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis with consideration given to all of the evidence of 
record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2007).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995)

The evidence received since the May 2002 rating decision 
includes private treatment records dated in 1974 and a 
statement from a private physician, Dr. S.C., M.D., dated in 
February 2005. 

The private treatment records dated in 1974 reflect a 
diagnosis of extensive bilateral varicose veins.  These 
records note a "long history" of extensive bilateral 
varicose veins.  The February 2005 statement from Dr. S.C. 
indicates that the veteran's varicose veins may be related to 
active service.  Dr. S.C. opined that, while there is 
generally a hereditary component in the formation of varicose 
veins, this hereditary tendency can be significantly 
aggravated by the type of duties the veteran performed while 
on active duty.

The Board finds that this evidence is new as it was not 
previously submitted to agency decision makers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial. This evidence is also 
material because, by itself or when considered with the 
evidence previously of record, it relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for varicose veins and raises a reasonable 
possibility of substantiating that claim.  Specifically, Dr. 
S.C.'s opinion indicates that varicose veins may have been 
aggravated by duties performed during service.  The lack of 
evidence of in-service incurrence or aggravation formed the 
basis of the prior final denial of service connection.    

Having determined that new and material evidence has been 
received, the Board may reopen the claims of entitlement to 
service connection for varicose veins, the Board may proceed 
to reopen the claim.  

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for varicose veins is 
reopened.  To that extent only, the appeal is allowed.  

REMAND

The veteran contends that bilateral varicose veins pre-
existed service and were aggravated during service.  In 
statements submitted in support of this claim, the veteran 
has claimed that his leg problems worsened during service as 
a result of duties such as driving trucks with heavy clutches 
and loading supplies.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§ 1111.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  VAOPGCPREC 3-2003 
(July 16, 2003). 

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

The only service record in evidence in this case is the 
report of the March 1946 separation examination.  The 
remainder of the service medical records are missing and are 
presumed destroyed in the 1973 National Personnel Records 
Center (NPRC) fire.  Under such circumstances, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The heightened duty to assist the 
veteran in developing facts pertinent to his claims in a case 
where service medical records are presumed destroyed includes 
the obligation to search for alternative medical records.  
Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the 
claimant's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  Documents that may be 
substituted for service medical records in this case 
includes: statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics, and private 
physicians where a veteran may have sought treatment, 
especially soon after service discharge, letters written 
during service, photographs taken during service, pharmacy 
prescription records, and insurance examinations.  VA 
Adjudication Procedure Manual, Manual M21- 1, Part III, 
paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  On remand, the 
veteran should be furnished with notice of the alternative 
forms of evidence that may be submitted in support of his 
claim.

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006). 

On remand, the veteran should be afforded a VA examination so 
that an opinion may be obtained regarding the etiology of the 
claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter advising him 
of the alternative forms of evidence that 
may be submitted in support of his claim 
for service connection for varicose veins 
and requesting that he submit any such 
evidence.    

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of bilateral varicose veins.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examination 
report should indicate that such a review 
was conducted.  After completing the 
examination and a review of the claims 
file, the examiner is asked to provide an 
opinion on the following questions:

a.  Is it at least as likely as not 
that bilateral varicose veins had its 
onset during active duty service?  
Please   provide a detailed rationale 
for the opinion.   

b.  Does the medical evidence clearly 
and unmistakably show that bilateral 
varicose veins preexisted service? 
Please provide a detailed rationale for 
the opinion.   
  
c.  If  bilateral varicose veins 
clearly and unmistakably pre-existed 
service, does the medical evidence 
clearly and unmistakably show that the 
preexisting varicose veins were not 
aggravated during service?   Please  
provide a detailed rationale for the 
opinion.   

3.  Following the requested development, 
the veteran's claim should be 
readjudicated based upon all of the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
should be afforded an opportunity to 
respond.  The case should then be returned 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


